Citation Nr: 1630760	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-44 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from September 1983 to September 1987 and the United States Army from December 1987 to December 1996.
This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO denied the Veteran's service connection claim for PTSD.  The Veteran disagreed with that decision and perfected this appeal.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD, as a result of an in-service stressor.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, PTSD was incurred in service.  38°U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's claim for service connection for PTSD, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.


Applicable Law and Analysis 

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

38 C.F.R. § 4.125 provides that if a diagnosed mental disorder does not conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

In this case, the Board has conceded a proper diagnosis of PTSD.  See Board Remand dated December 4, 2014.  In addition, the Veteran's claimed in-service stressor has been confirmed by the Joint Services Records Research Center.  See JSRRC Coordinator Review dated February 23, 2010.  Thus, the key question in the case is whether there is a competent link between the Veteran's PTSD and his verified stressor.  

The Veteran has been afforded several VA examinations, all of which failed to provide a nexus for the Veteran's claim.  Most recently, the Veteran's claim was remanded for an addendum opinion based upon the Board's concession of a PTSD diagnosis.  In that addendum, the examiner indicated that a nexus would not be provided without mere speculation, as there is no medical literature to opine as to what events caused the conceded diagnosis of PTSD.  See Addendum dated September 30, 2015.  The examiner indicated that he had not diagnosed the Veteran with PTSD.

After thorough review of the evidence of record, to include the medical treatment notes and the lay evidence provided by the Veteran, the Board finds that the evidence for and against the claim is in relative equipoise.  Here, the record reflects diagnoses of PTSD in the clinic setting which are presumed to comply with DSM-IV criteria.  The Veteran has reported military as well as post-service stressors which supported the PTSD diagnosis in the clinic setting.  The addendum opinion is not adequate for rating purposes as it is clear that the examiner is not accepting PTSD as being a valid diagnosis.  As there is one confirmed event military event supporting the PTSD diagnosis, the Board resolves reasonable doubt in favor of the Veteran and grants the claim of entitlement to service connection for PTSD.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.") 


ORDER

Service connection for PTSD is granted.



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


